Case 1:21-cv-21770-MGC Document 1 Entered on FLSD Docket 05/10/2021 Page 1 of 8




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                         MIAMI DIVISION

                                                 Case No.

 VENUS CONCEPT USA INC., a
 Delaware corporation,

          Plaintiff,
 v.


 ENRIQUE TREVINO
 individually,

       Defendant.
 ___________________________________/

                                              COMPLAINT

          The Plaintiff, VENUS CONCEPT USA INC. (“Plaintiff”), by and through the undersigned

 counsel, hereby files the instant Complaint against the Defendant, ENRIQUE TREVINO

 (“Defendant”) for damages and equitable relief and, as grounds therefore, states, asserts, and

 alleges as follows:

                                     JURISDICTION AND VENUE

          1.        This is an action for damages and other related relief that exceeds Seventy-Five

 Thousand and 00/100 ($75,000.00) Dollars, exclusive of interest, costs, and attorneys’ fees.

          2.        This Court has subject matter jurisdiction pursuant to 28 U.S.C.§ 1332 on the basis

 of the amount in controversy exceeding Seventy-Five Thousand and 00/100 ($75,000.00) Dollars

 and the Plaintiff and Defendant being citizens of different States as outlined below.

          3.        Venue is proper in the Southern District of Florida since the parties agreed to

 litigate their claims in Miami-Dade County, Florida pursuant to the Subscription Agreement that

 is the subject of this action.



 4830-7448-0104.1
Case 1:21-cv-21770-MGC Document 1 Entered on FLSD Docket 05/10/2021 Page 2 of 8




          4.        Plaintiff is a Delaware corporation conducting business in Miami-Dade County,

 Florida and with its principal place of business located in Florida.

          5.        Defendant is a sui juris individual over the age of eighteen (18) who resides in Del

 Rio, Texas and is the owner of a business named Bronze Tanning in Del Rio, Texas (“Bronze

 Tanning”) and who has guaranteed the performance of the obligations under the Subscription

 Agreement that is the subject of this action.

                                         Introductory Statement

          6.        Plaintiff is a medical aesthetic device company in the business of developing,

 commercializing and delivering minimally invasive and non-invasive medical aesthetic and hair

 restoration technologies and devices to its consumers, such as the Defendant. In or around

 December 2017, Plaintiff provided and delivered its “Venus Legacy” and “Venus Versa” system,

 as well as additional supplies and goods to the Defendant, to which the Defendant received and

 accepted. As is explained in greater detail below, the Defendant failed to provide Plaintiff the

 benefit of their bargain and has failed to adequately compensate Plaintiff for the reasonable value

 of the goods and services the Defendant has received, accepted, and enjoyed.

                                      GENERAL ALLEGATIONS

          7.        Plaintiff and Defendant, on behalf of Bronze Tanning entered into and executed the

 “Subscription Agreement” dated December 21, 2017, whereby Plaintiff promised to deliver certain

 medical aesthetic device(s), supplies and services (collectively the “Goods”) in consideration for

 Bronze Tanning’s promise to pay the “Aggregate Amount” of One Hundred Fifty-One Thousand

 Eight Hundred Ninety-Nine and 99/100 ($151,899.99) Dollars in certain monthly installments

 listed in the Subscription Agreement. A true and correct copy of the Subscription Agreement is




 4830-7448-0104.1
Case 1:21-cv-21770-MGC Document 1 Entered on FLSD Docket 05/10/2021 Page 3 of 8




 attached hereto as Exhibit “A” and is incorporated into, adopted, and made a part hereof through

 this reference.

          8.        On the same days as the execution of the Subscription Agreement, Defendant

 executed and delivered a guaranty to Plaintiff (“Guaranty”), wherein Defendant guaranteed the

 full payment and punctual performance of all obligations of Bronze Tanning under the

 Subscription Agreement. A true and correct copy of the Guaranty is included in the Subscription

 Agreement attached hereto and incorporated within Exhibit “A” as referenced above.

          9.        Plaintiff delivered all supplies and materials listed within the Subscription

 Agreement to Bronze Tanning, to which it and/or the Defendant received and accepted.

          10.       Pursuant to the terms of the Guaranty, the Defendant owes the Plaintiff, an

 aggregate amount of One Hundred Twenty-Five Thousand Five Hundred Fifty-Five and 36/100

 ($125,555.36) Dollars consisting of the remaining value of the Subscription Agreement, plus

 interest on all amounts past due at a rate of eighteen (18%) percent per annum, compounded

 monthly which has accrued since February 8, 2020.

          11.       The failure of Bronze Tanning and/or the Defendant to make any of the requisite

 payments due and owing since February 8, 2020, constitutes an event of “Default” under the

 Subscription Agreement. See Subscription Agreement & Guaranty, § 13.a. (“Each of the following

 is a material default by [the Defendant]: The [Defendant] fails[] to make any payment or pay any

 other amounts due under this Agreement . . . within ten (10) days after the same is due and

 payable[.]”).

          12.       Upon the happening of a Default, the Subscription Agreement and Guaranty allow

 for and provides Plaintiff with the right to immediately terminate same and to accelerate any and




 4830-7448-0104.1
Case 1:21-cv-21770-MGC Document 1 Entered on FLSD Docket 05/10/2021 Page 4 of 8




 all payments remaining under the Subscription Agreement that would not have otherwise been due

 and owing but for the Default:

                    14. Effect of Default – In the event of any Default, [Plaintiff] may
                    take any one of the following actions (separately or cumulatively):
                    (i) terminate this Agreement with immediate effect and in such case
                    the provisions of Section 15 below shall apply . . .

                    15. Effect of Termination or Expiration – In the event of
                    termination or expiration of this Agreement, the following shall
                    apply:

                    The [Defendant] shall pay forthwith (without notice) to [Plaintiff]
                    as liquidated damages, and not as a penalty, an amount . . . equal to
                    the aggregate of:

                           (i) Unpaid payments and other amounts payable hereunder
                           and unpaid as of the date of Default [(i.e., February 8,
                           2020)], and

                           (ii) The unpaid value of:

                                   (A) Any remaining Monthly Installment payable
                                   from the date of Default, and

                                   (B) Amounts otherwise           payable    under    the
                                   Agreement, and

                           (iii) Any Enforcement Costs [(which include “all costs and
                           expenses in respect of collection, legal fees, repossession,
                           repair of System, enforcement of [Plaintiff’s] rights or
                           remedies, sale[,] or re-lease costs or other realization costs)]
                           incurred by [Plaintiff], and

                           (iv) Interest thereon [(at the rate of eighteen percent (18%)
                           per annum)] from the date of the Default [(i.e., February 8,
                           2020)] until payment in full.

 Subscription Agreement, §§ 14-15 (emphasis added).

          13.       In connection with the above-quoted language, and because Bronze Tanning and

 Defendant defaulted by failing to pay all amounts due by the respective due dates or any time

 thereafter, the Plaintiff, by and through the undersigned counsel, delivered a Notice of Termination



 4830-7448-0104.1
Case 1:21-cv-21770-MGC Document 1 Entered on FLSD Docket 05/10/2021 Page 5 of 8




 dated May 7, 2021 to the Defendant terminating the Subscription Agreement and demanding

 payment of any and all amounts due under same, including interest, costs, and attorneys’ fees, as

 is allowable under the clear and unambiguous language of the Subscription Agreement (“Notice

 of Termination”). A true and correct copy of the Notice of Termination is attached hereto as

 Exhibit “B” and is incorporated into, adopted, and made a part hereof through this reference.

          14.       As of May 7, 2021, the Defendant owes Plaintiff: One Hundred Twenty-Five

 Thousand Five Hundred Fifty-Five and 36/100 ($125,555.36) Dollars, consisting of the remaining

 value of the Subscription Agreement plus interest on all amounts past due at a rate of eighteen

 (18%) percent per annum, compounded monthly which has accrued since February 8, 2020.

          15.       All conditions precedent to filing this action have been met by Plaintiff or have

 otherwise been waived or excused by the Defendant.

          16.       Plaintiff has retained the undersigned counsel to bring this action and has agreed to

 pay a reasonable fee for said attorneys’ fees and costs; and Plaintiff is entitled to recover its

 attorneys’ fees, costs, and expenses for bringing this action.

                                COUNT I – BREACH OF GUARANTY

          17.       Plaintiff hereby realleges, restates, reasserts, and incorporates the allegations

 contained in paragraphs one (1) through sixteen (16) as if set forth at length herein.

          18.       This is an action against Defendant for breach of the Guaranty.

          19.       Defendant has guaranteed the performance of Bronze Tanning’s obligations under

 the Subscription Agreement.

          20.       As a result of the Defendant’s breach and default under the Subscription

 Agreement, Defendant is obligated to pay all amounts due and owing Plaintiff under the

 Subscription Agreement.




 4830-7448-0104.1
Case 1:21-cv-21770-MGC Document 1 Entered on FLSD Docket 05/10/2021 Page 6 of 8




          21.       Plaintiff has demanded that Defendant pay to Plaintiff the amounts due and owing

 under the Subscription Agreement; however, Defendant has failed to make the required payments.

          22.       Defendant has breached the Guaranty by failing and refusing to pay Plaintiff the

 amounts due and owing Plaintiff under the Subscription Agreement.

          23.       Plaintiff has suffered damages as a result of Defendant’s breach of Guaranty.

          WHEREFORE, the Plaintiff, VENUS CONCEPT USA INC., respectfully requests and

 hereby demands judgment for liquidated damages in the sum of One Hundred Twenty-Five

 Thousand Five Hundred Fifty-Five and 36/100 ($125,555.36), against the Defendant, ENRIQUE

 TREVINO, together with post-judgment interest, attorneys’ fees, and costs, as well as any

 additional relief this Honorable Court deems necessary, reasonable, equitable, just, and/or proper.

                                COUNT II – UNJUST ENRICHMENT

          24.       Plaintiff hereby realleges, restates, reasserts, and incorporates the allegations

 contained in paragraphs one (1) through sixteen (16) as if set forth at length herein.

          25.       This is an action against the Defendant for unjust enrichment.

          26.       Plaintiff conferred to the appreciation of the Defendant and Bronze Tanning certain

 benefits in the form of highly advanced, sophisticated, and costly medical aesthetic equipment,

 devices, and supplies.

          27.       The Defendant and Bronze Tanning accepted and retained said benefits under

 circumstances which make it inequitable for the Defendant to have retained same without paying

 the value of the benefits received.

          WHEREFORE, the Plaintiff, VENUS CONCEPT USA INC., respectfully requests and

 hereby demands judgment against the Defendant, ENRIQUE TREVINO, for damages,




 4830-7448-0104.1
Case 1:21-cv-21770-MGC Document 1 Entered on FLSD Docket 05/10/2021 Page 7 of 8




 prejudgment interest, attorneys’ fees and costs, as well as any additional relief this Honorable

 Court deems necessary, reasonable, equitable, just, and/or proper.

                            [SIGNATURE ON FOLLOWING PAGE]




 DATED: May 10, 2021.                            Respectfully submitted,

                                                 LEWIS BRISBOIS BISGAARD & SMITH LLP
                                                 Attorneys for Plaintiff, Venus Concept USA Inc.
                                                 110 SE 6th Street, Suite 2600
                                                 Fort Lauderdale, Florida 33301
                                                 Telephone: 954.728.1280
                                                 Facsimile: 954.728.1282
                                                 David.Hawthorne@lewisbrisbois.com
                                                 Melissa.VanHuss@lewisbrisbois.com
                                                 ftlemaildesig@lewisbrisbois.com

                                          BY:         /s/ David Hawthorne
                                                David M. Hawthorne
                                                FBN 935174




 4830-7448-0104.1
Case 1:21-cv-21770-MGC Document 1 Entered on FLSD Docket 05/10/2021 Page 8 of 8




                                     CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on May 10, 2021 the foregoing document was electronically

 filed with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being

 served this day on all counsel of record or pro se parties identified on the attached service list in

 the manner specified, either via transmission of notices of electronic filing generated by CM/ECF

 or in some other authorized manner for those counsel or parties who are not authorized to receive

 electronically notices of filing.

                                        /s/ David M. Hawthorne
                                        DAVID HAWTHORNE, ESQ.
                                        Florida Bar No. 935174


                                          SERVICE LIST

 ENRIQUE R. TREVINO
 511 SPRING
 DEL RIO, TX 78840-5153




 4830-7448-0104.1
